The Court.
We think that the personal liability of a stockholder of a corporation for his proportion of the *549indebtedness of the corporation is an obligation arising upon contract, within the meaning of-section 112 of the Code of Civil Procedure, giving original jurisdiction to a justice’s court in actions arising upon contract for the recovery of money, when the amount claimed is less than three hundred dollars.
The court of appeals of Maryland had before it the question of the nature of such a liability upon the part of a stockholder, in Norris v. Wrenschall, 34 Md. 492, and in that ease it was held to be an obligation so far ex contractu as fairly to come within the spirit and intent of a statute intended to facilitate the recovery of judgments in suits “ when the cause of action is a contract, whether in writing or not, or whether express or implied.”
We are satisfied with the conclusion there reached.
It follows that the application for the writ applied for herein must be denied, and it is so ordered.